 

Exhibit 10.1

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY
NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF REGISTRATION OF THE
RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Principal Amount: $113,680.04

 

Dated as of March 13th, 2018

M I Acquisitions, Inc., a Delaware corporation (the “Maker”), promises to pay to
the order of M SPAC LLC or its registered assigns or successors in interest (the
“Payee”) the principal sum of One Hundred Thirteen Thousand Six Hundred Eighty
Dollars and Four Cents ($113,680.04) in lawful money of the United States of
America, on the terms and conditions described below. All payments on this Note
shall be made by check or wire transfer of immediately available funds or as
otherwise determined by the Maker to such account as the Payee may from time to
time designate by written notice in accordance with the provisions of this Note.

 

1.Principal. The principal balance of this Promissory Note (this “Note”) shall
be payable five (5) business days after the date on which the Maker consummates
and completes a business combination as outlined in the Company’s final
prospectus dated on September 13th, 2016 and filed on September 15th, 2016 (the
“Prospectus”).

 

2.Interest. No interest shall accrue on the unpaid principal balance of this
Note.

 

3.Application of Payments. All payments shall be applied first to payment in
full of any costs incurred in the collection of any sum due under this Note,
including (without limitation) reasonable attorney’s fees, then to the payment
in full of any late charges and finally to the reduction of the unpaid principal
balance of this Note.

 

4.Events of Default. The following shall constitute an event of default (“Event
of Default”):

 

(a)Failure to Make Required Payments. Failure by Maker to pay the principal of
this Note within five (5) business days following the date when due.

 

(b)Voluntary Liquidation, Etc. The commencement by Maker of a proceeding
relating to its bankruptcy, insolvency, reorganization, rehabilitation or other
similar action, or the consent by it to the appointment of, or taking possession
by, a receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) for Maker or for any substantial part of its property, or the
making by it of any assignment for the benefit of creditors, or the failure of
Maker generally to pay its debts as such debts become due, or the taking of
corporate action by Maker in furtherance of any of the foregoing.

 



 

 

 

(c)Involuntary Bankruptcy, Etc. The entry of a decree or order for relief by a
court having jurisdiction in the premises in respect of maker in an involuntary
case under any applicable bankruptcy, insolvency or similar law, for the
appointing of a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) for Maker or for any substantial part of its property, or
ordering the winding-up or liquidation of the affairs of Maker, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

 

5.Remedies.

 

(a)Upon the occurrence of an Event of Default specified in Section 4(a) hereof,
Payee may, by written notice to Maker, declare this Note to be due immediately
and payable, whereupon the unpaid principal amount of this Note, and all other
amounts payable thereunder, shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 

(b)Upon the occurrence of an Event of Default specified in Sections 4(b) and
4(c), the unpaid principal balance of this Note, and all other sums payable with
regard to this Note, shall automatically and immediately become due and payable,
in all cases without any action on the part of Payee.

 

6.Waivers. Maker and all endorsers and guarantors of, and sureties for, this
Note waive presentment for payment, demand, notice of dishonor, protest, and
notice of protest with regard to the Note, all errors, defects and imperfections
in any proceedings instituted by Payee under the terms of this Note, and all
benefits that might accrue to Maker by virtue of any present or future laws
exempting any property, real or personal, or any part of the proceeds arising
from any sale of any such property, from attachment, levy or sale under
execution, or providing for any stay of execution, exemption from civil process,
or extension of time for payment; and Maker agrees that any real estate that may
be levied upon pursuant to a judgment obtained by virtue hereof, on any writ of
execution issued hereon, may be sold upon any such writ in whole or in part in
any order desired by Payee.

 

7.Unconditional Liability. Maker hereby waives all notices in connection with
the delivery, acceptance, performance, default, or enforcement of the payment of
this Note, and agrees that its liability shall be unconditional, without regard
to the liability of any other party, and shall not be affected in any manner by
any indulgence, extension of time, renewal, waiver or modification granted or
consented to by Payee, and consents to any and all extensions of time, renewals,
waivers, or modifications that may be granted by Payee with respect to the
payment or other provisions of this Note, and agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
Maker or affecting Maker’s liability hereunder.

 



 

 

 

8.Notices. Any notice called for hereunder shall be deemed properly given if (i)
sent by certified mail, return receipt requested, (ii) personally delivered,
(iii) dispatched by any form of private or governmental express mail or delivery
service providing receipted delivery or (iv) sent by facsimile or (v) to the
following addresses or to such other address as either party may designate by
notice in accordance with this Section:

 

If to Maker:



M I Acquisitions, Inc.
40 Wall Street, 58th Floor
New York, NY 10005
Attn: Joshua Sason

 

If to Payee:

 

Magna Management LLC
40 Wall Street, 58th Floor
New York, NY 10005
Attn: Joshua Sason

 

Notice shall be deemed given on the earlier of (i) actual receipt by the
receiving party, (ii) the date shown on a facsimile transmission confirmation,
(iii) the date reflected on a signed delivery receipt, or (iv) two (2) Business
Days following tender of delivery or dispatch by express mail or delivery
service.

 

9.Construction. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

 

10.Jurisdiction. The courts of New York have exclusive jurisdiction to settle
any dispute arising out of or in connection with this agreement (including a
dispute relating to any non-contractual obligations arising out of or in
connection with this agreement) and the parties submit to the exclusive
jurisdiction of the courts of New York.

 

11.Severability. Any provision contained in this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

12.Trust Waiver. Notwithstanding anything herein to the contrary, the Payee
hereby waives any and all right, title, interest or claim of any kind (“Claim”)
in or to any amounts contained in the trust account (the “Trust Account”) in
which the proceeds of the initial public offering (the “IPO”) conducted by the
Maker and the proceeds of the sale of securities in a private placement that
occurred prior to the effectiveness of the IPO, as described in greater detail
in the Prospectus, were placed,, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim from the trust account or
any distribution therefrom for any reason whatsoever. If the Maker does not
consummate a business combination (as described in the Prospectus), this Note
shall be repaid only from amounts remaining outside of the Trust Account, if
any.

 



 

 

 

13.Amendment; Waiver. Any amendment hereto or waiver of any provision hereof may
be made with, and only with, the written consent of the Maker and the Payee.

 

14.Assignment. No assignment or transfer of this Note or any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.

 

15.Further Assurance. The Maker shall, at its own cost and expense, execute and
do (or procure to be executed and done by any other necessary party) all such
deeds, documents, acts and things as the Payee may from time to time require as
may be necessary to give full effect to this Promissory Note.

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by its Chief Financial Officer the day and year first
above written.

 



  M I ACQUISITIONS, INC.       By: /s/ Marc Manuel       Name: Marc Manuel
Title:   Chief Financial Officer

 



 

 

 